Fourth Court of Appeals
                               San Antonio, Texas
                                     October 19, 2020

                                   No. 04-19-00889-CR

                                Cameron Antoine ROBY,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 226th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6809
                      The Honorable Velia J. Meza, Judge Presiding


                                     ORDER

       The Appellant’s Motion for Extension of Time to File Brief is hereby GRANTED.
Appellant’s Brief is due December 4, 2020.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court